                   IN THE UNITED STATES MAGISTRATE COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,                     PO 18-05074-BLG-TJC

              Plaintiff,                       Violation No. F4863697
                                               Location Code: M6H
        vs.
                                               ORDER
 RUSTY L. SMITH,

              Defendant.

        Upon review of the docket and good cause appearing,

        IT IS HEREBY ORDERED that the payment received on October 5, 2018

shall be accepted as payment in full for the Forfeiture Amount and Processing Fee

associated with Violation No. F4863697 issued to Rusty L. Smith on July 25,

2018.

         IT IS FURTHER ORDERED that the Violation Notice is deemed fully

adjudicated and the warrant issued on October 3, 2018 for Rusty L. Smith

regarding Violation No. F4863697 shall be QUASHED.

        The Clerk of Court is directed to notify the U.S. Marshals Service of this

Order immediately.

DATED this 9th day of October, 2018.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge

                                           1
